                                      1 Michael J. McCue
                                          Nevada Bar No. 6055
                                      2   Meng Zhong
                                          Nevada Bar No. 12145
                                      3   Lewis Roca Rothgerber Christie LLP
                                          3993 Howard Hughes Parkway, Suite 600
                                      4   Las Vegas, Nevada 89169
                                          Telephone: (702) 949-8224
                                      5   E-mail: mmccue@lrrc.com
                                          E-mail: mzhong@lrrc.com
                                      6
                                          Mark B. Mizrahi (admitted pro hac vice)
                                      7   California Bar No. 179384
                                          Arash Beral (admitted pro hac vice)
                                      8   California Bar No. 245219
                                          Freeman Freeman & Smiley, LLP
                                      9   1888 Century Park East, Suite 1500
                                          Los Angeles, CA 90067
                                     10   Telephone: (310) 255-6100
                                          E-mail: mark.mizrahi@ffslaw.com
                                     11   E-mail: arash.beral@ffslaw.com
3993 Howard Hughes Pkwy, Suite 600




                                     12 Attorneys for Plaintiff
                                          A&A Global Imports, Inc.
Las Vegas, NV 89169-5996




                                     13
                                     14                           UNITED STATES DISTRICT COURT
                                                                       DISTRICT OF NEVADA
                                     15
                                     16 A&A GLOBAL IMPORTS, INC.,                        Case No.: 2:19-cv-02005-GMN-NJK
                                          a California corporation,
                                     17
                                                    Plaintiff,                           STIPULATION AND [PROPOSED]
                                     18                                                  ORDER TO EXTEND DEFENDANT
                                          vs.                                            CBJ DISTRIBUTING LLC d/b/a
                                     19                                                  CANNABIZ SUPPLY’S TIME TO
                                        CBJ DISTRIBUTING LLC d/b/a                       RESPOND TO COMPLAINT
                                     20 CANNABIZ SUPPLY, a Nevada limited
                                        liability company; THC LABEL                              (FOURTH REQUEST)
                                     21 SOLUTIONS, a California company,
                                     22             Defendants.

                                     23
                                     24              This Stipulation to Extend Time to Respond to Complaint is made by and between

                                     25    Plaintiff A&A Global Imports, Inc. (“Plaintiff”) and Defendant CBJ Distributing LLC d/b/a

                                     26    Cannabiz Supply (“Defendant”) through their respective counsel, in light of the following

                                     27    facts:

                                     28    ///
                                          110807798.1
                                      1                                             RECITALS

                                      2             A.   Plaintiff filed the Complaint (“Complaint”) against Defendants on or about

                                      3    November 19, 2019 (ECF No. 1).

                                      4             B.   Defendant was served with the Complaint on November 20, 2019 (ECF No. 6).

                                      5             C.   The parties agreed to extend Defendant’s time to respond to the Complaint

                                      6    through March 15, 2020 (ECF Nos. 14, 18, and 20), in order to give Defendant time to

                                      7    investigate Plaintiff’s claims and prepare a proper response, and for the parties to discuss a

                                      8    potential resolution of this matter.

                                      9             D.   There is good cause to grant the extension because the parties have made

                                     10    substantial progress towards a potential settlement. Specifically, the parties are in the process

                                     11    of memorializing their agreement in a long-form settlement agreement. Plaintiff has prepared
3993 Howard Hughes Pkwy, Suite 600




                                     12    a draft of the written agreement and Defendant is reviewing that draft and intends to provide
Las Vegas, NV 89169-5996




                                     13    edits and comments soon.

                                     14             E.   Accordingly, the parties request this extension so they may work to finalize the

                                     15    settlement while avoiding the expenditure of fees and costs, which may affect and hamper

                                     16    settlement efforts.

                                     17             F.   Pursuant to Local Rule IA 6-2 and Local Rule 7.1, Plaintiff and Defendant

                                     18    respectfully request that the Court extend Defendant’s time to respond to Plaintiff’s Complaint

                                     19    through April 15, 2020.

                                     20             G.   Counsel for the parties anticipated exchanging drafts of the settlement agreement

                                     21    prior to the previous extension expiring but due to unforeseen circumstances, including the

                                     22    outbreak of COVID-19, the parties did not do so and the prior extension expired before the

                                     23    parties were able to confer about the draft settlement and the need for further extensions. The

                                     24    parties respectfully submit this constitutes excusable neglect pursuant to Local Rule IA 6-1(a).

                                     25 ///
                                     26 ///
                                     27 ///
                                     28                                           STIPULATION
                                                                                      -2-
                                          110807798.1
                                      1            NOW, THEREFORE, Plaintiff and Defendant hereby stipulate and agree that Defendant

                                      2    has up to and including April 15, 2020, to file a response to Plaintiff’s Complaint.

                                      3            IT IS SO STIPULATED.

                                      4    Dated: this 24th day of March, 2020.         LEWIS ROCA
                                                                                        ROTHGERBER CHRISTIE LLP
                                      5
                                      6                                                  /s/ Meng Zhong                ______
                                                                                        Michael J. McCue
                                      7                                                 Meng Zhong
                                                                                        3993 Howard Hughes Parkway, Suite 600
                                      8                                                 Las Vegas, Nevada 89169

                                      9                                                 Mark B. Mizrahi (admitted pro hac vice)
                                                                                        California Bar No. 179384
                                     10                                                 Arash Beral (admitted pro hac vice)
                                                                                        California Bar No. 245219
                                     11                                                 Freeman Freeman & Smiley, LLP
3993 Howard Hughes Pkwy, Suite 600




                                                                                        1888 Century Park East, Suite 1500
                                     12                                                 Los Angeles, CA 90067
Las Vegas, NV 89169-5996




                                     13                                                 Attorneys for Plaintiff
                                                                                        A&A Global Imports, Inc
                                     14
                                           Dated: this 24th day of March, 2020.         Law Offices of Philip A. Kantor, P.C.
                                     15
                                     16                                                  /s/ Philip Kantor                    .
                                                                                        Philip A. Kantor
                                     17                                                 1781 Village Center Circle, Suite 120
                                                                                        Las Vegas, NV 89134
                                     18
                                                                                        Attorneys for Defendant
                                     19                                                 CBJ Distributing LLC d/b/a Cannabiz Supply

                                     20                                              ORDER

                                     21                                                 IT IS SO ORDERED.

                                     22
                                     23                                                 United States Magistrate Judge

                                     24                                                 DATED March 25, 2020

                                     25
                                     26
                                     27
                                     28
                                                                                       -3-
                                          110807798.1
